t c memo united_states tax_court daniel h george jr petitioner v commissioner of internal revenue respondent docket no filed date john j e markham ii for petitioner carina j campobasso and molly h donohue for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in and penalties on petitioner’s federal_income_tax as follows year penalties deficiency sec_6651 sec_6663 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- -- -- dollar_figure as alternatives to the sec_6651 and sec_6663 penalties respondent determined additions to tax under sec_6651 and a penalty under sec_6662 respectively after concessions the issues remaining for decision are whether sums deposited by petitioner and related interest for the years in issue are tax exempt under sec_501 and c whether petitioner is liable for a fraud_penalty under sec_6663 or alternatively for an accuracy-related_penalty under sec_6662 and whether petitioner is liable for fraud penalties under sec_6651 or alternatively for additions to tax under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in massachusetts when he filed his petition petitioner a k a dan west is a chemist who holds four chemistry-related u s patents during the years in issue petitioner used both the kitchen and basement of his home to conduct experiments and went to local public libraries to conduct research during those years petitioner’s activities included providing research services to health supplement companies and manufacturing mineral herbal and chemical supplements which he sold to them the health supplement companies through their representatives such as richard breitbarth of biophase laboratories inc would provide raw materials and other resources that petitioner needed for his work the companies considered petitioner a vendor and were unaware of any charitable_organization or purpose with respect to his goods and services petitioner received payments in the form of cash or checks for his services but he did not provide the health supplement companies with any receipts checks for his services were made out to petitioner in his name or to dan west petitioner asked a company which was paying dollar_figure a month for his services to increase its payment to dollar_figure a month because he believed it to be doing financially better because of his products with at least one customer petitioner requested that payments of dollar_figure or less be made in cash and that payments over dollar_figure be made by check that customer would send to him significant cash payments through federal express petitioner’s activities also included directly administering supplements to various individuals and groups that came to see him on the porch of his home a small selection of these customers who came to form a core group for petitioner believed their sole purpose was to spread the word about his products they did so by word of mouth in settings such as meetings at their homes or encounters with people on the street the core group also assisted petitioner in conducting retreats held at petitioner’s home and nearby facilities the core group would first meet with someone before that person could be invited to a retreat ie a person could not just show up the retreats were sometimes held bimonthly for approximately participants and usually ran over a long weekend but could last longer the retreats offered exercise spirituality holistic meals and lectures on health and science the focal point of the retreats however was petitioner’s personal administration of his nutritional supplements to the participants participants were charged from dollar_figure to dollar_figure to attend a retreat petitioner sometimes received payments in cash or by check from participants but again did not provide any receipts typically the core group acting as staff was not charged any retreat fees and members were reimbursed for travel_expenses from the moneys paid_by nonstaff participants petitioner did not maintain any books_or_records of his activities and the only financial records available were those maintained by banks where he held accounts petitioner declined to open a commercial bank account on behalf of a charitable entity and instead used his personal bank accounts to deposit the earnings from his activities during the eight years in issue petitioner had control_over at least personal bank accounts at nine different banks under several different social_security numbers of these accounts only two were opened by petitioner using his actual social_security_number the remaining accounts were opened by petitioner with some digits of his social_security_number transposed almost all the bank accounts had petitioner’s mother nancy burnham listed as the beneficiary the accounts were opened and closed as follows bank names on account correct ssn opening date closing date approx duration rockport national salem five cents bank- boston east cambridge first federal i boston safe deposit citizens i first federal ii citizens ii petitioner petitioner or burnham petitioner atf breitbarth petitioner tr burnham petitioner itf burnham petitioner itf burnham petitioner trustee for burnham petitioner itf burnham petitioner trustee for burnham yes yes no open as of yrs mos yrs mos yr mos no mos no days no days no yr no yr mos no mos first federal iii citizens iii first federal iv mt washington capital crossing petitioner itf burnham petitioner trustee for burnham petitioner itf burnham petitioner itf burnham petitioner itf burnham no mos no yr no yr no open as of yrs no open as of yrs the funds petitioner received for his goods and services were deposited into these bank accounts the deposits and interest accruing therefrom were as follows year total deposited dollar_figure big_number big_number big_number big_number interest dollar_figure big_number big_number big_number big_number - - big_number big_number big_number big_number big_number big_number petitioner did not use these deposited funds for his personal expenses but used social_security disability payments to support himself petitioner did not file federal_income_tax returns for through the internal_revenue_service irs sent an agent to investigate petitioner the agent went to petitioner’s home to meet with him but petitioner did not want to be interviewed several weeks later around date the agent was able to conduct an interview with petitioner over the telephone during the interview petitioner indicated that he had not filed a tax_return since at least the 1970s petitioner explained to the agent that he was looking to save dollar_figure million through donations and when he reached that amount he would have the resources necessary to set up a foundation he further explained that if he had to pay tax on the donations then he would not be able to fulfill his dream and would give all the money back to the people that donated it he stated that while he did not maintain business records he did keep a list of benefactors who provided him with donations the agent asked for the list but petitioner did not want to provide it on date the government of the united_states indicted petitioner on four counts of tax_evasion for the tax years through in violation of sec_7201 a federal district_court jury found petitioner guilty on all four counts of tax_evasion on date in her memorandum of sentencing hearing and report of statement of reason the district_court judge determined the tax loss to be level more than dollar_figure petitioner moved for a new trial which the district_court denied he then appealed the trial_court decision on appeal the court_of_appeals for the first circuit affirmed the lower court’s decision in 448_f3d_96 1st cir on date petitioner filed articles of organization with the commonwealth of massachusetts to incorporate biogenesis foundation inc biogenesis the articles provided that biogenesis had no members that petitioner served as its sole director and all of its officers and that its principal office address was the same as petitioner’s personal address on date biogenesis officially incorporated on behalf of biogenesis petitioner submitted form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code to the irs on or around date petitioner reported that he was filing form within months from the end of the month in which biogenesis was created or formed the form_1023 listed daniel george as all the officers and sole director of biogenesis it also reported that biogenesis received gifts grants and contributions of dollar_figure from date to date and was projected to receive a total of dollar_figure by end of a statement attached to form 1023--regarding biogenesis’ activities and operational information--referred to biogenesis as the brainchild of daniel david west a self-taught nutritional biochemist and clarified in a footnote that petitioner was in the process of changing his name legally to daniel david west the statement also expressed the mission of biogenesis as follows after many years spent refining his technology while at the same time serving the public and raising necessary funds mr west is now in a position to achieve his goals by establishing a foundation with the mission of researching epidemiology and environmental health developing and testing treatments based on cellular regeneration technology educating the public in the maintenance of personal and environmental health and the prevention and treatment of disease and providing health products and treatment to those in need regardless of their financial status after additional requests for information and concerns about petitioner’s being the sole director were addressed petitioner added two directors on date neither of whom was from the original core group the irs granted biogenesis tax-exempt status under sec_501 on date petitioner filed a form_1040 u s individual_income_tax_return apparently on or about date even though the return is dated date in that return he reported dollar_figure of gross_income and zero tax owed biogenesis filed a form_990 return of organization exempt from income_tax dated date revenue was reported as dollar_figure from contributions and gifts and dollar_figure from other investment_income no income- producing activities were listed expenses consisted of dollar_figure of legal fees and dollar_figure of travel the organization’s primary exempt_purpose was listed as medical_research in cellular regeneration biogenesis retroactively filed forms dated date for its tax years through each of these forms listed the organization’s primary exempt_purpose as research in cell regeneration the reported revenue for each tax_year corresponded to each year’s total deposited amount shown in the table supra the income was reported as program service revenue and the related interest as interest on savings and temporary cash investments each form_990 showed zero expenses the form_990 reported fund balances at the beginning of the year as dollar_figure the same amount as the total of the total deposited amount of dollar_figure and the interest of dollar_figure shown in the table supra opinion petitioner testified that his longstanding goal is to amass dollar_figure million and that once it is achieved he would then hire a legal team a nonprofit team accountants and do it right ie form a charitable_organization this objective he claimed was his reason for running profit-motivated activities for the years in issue and for stockpiling his earnings in his personal bank accounts bank_deposits however are prima facie evidence of income 87_tc_74 and taxpayers are required to include in their gross_income all income from whatever source derived unless otherwise excluded by law sec_61 in his petition petitioner argued that the deposited funds for the years in issue were not his income but were either gifts or contributions to his organization or program income of his charitable_organization exempt from taxation under sec_501 presumably sec_501 or program income of a social_welfare_organization exempt from taxation under sec_501 presumably sec_501 through stipulation petitioner agreed to the total_amounts of deposits made into his bank accounts for the years in issue and on brief he asserted that those deposited funds were not donations but constituted earnings from the goods and services that he provided he also abandoned his argument that this income was exempt under sec_501 thus petitioner’s only remaining argument regarding this issue is that the income is exempt from taxation under sec_501 as program income of an organization described in sec_501 which provides a civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes b subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual although petitioner did not file for sec_501 tax-exempt status until after he was indicted he asserts that biogenesis nevertheless existed during the years in issue and has always held the same charitable tax-exempt purpose he therefore argues that while all income from onward is tax exempt under sec_501 any income earned before including the years in issue is exempt from taxation under sec_501 which he asserts does not require formal filings respondent first contends that petitioner is collaterally estopped from raising this issue for the years through because he raised the identical issue in his prior criminal appeal the facts for all years however are relevant to our determinations of whether a sec_501 organization existed thus while unnecessary litigation would be minimized by precluding certain arguments on the basis of collateral_estoppel the possibility of inconsistent results between estopped years and the remaining years and could arise see klein v commissioner tcmemo_1984_392 48_tcm_651 aff’d 880_f2d_260 10th cir we do not address respondent’s argument that collateral_estoppel applies to the exempt_organization issue to qualify for a sec_501 exemption under the facts herein there must have been a civic organization that is not organized for profit and that is operated exclusively for the promotion of social welfare see 331_f2d_923 2d cir aff’g 39_tc_756 sec_1_501_c_4_-1 income_tax regs these requirements are stated in the conjunctive thus failure to satisfy any one of them bars qualification under sec_501 cf 88_tc_1 determining that the requirements of sec_501 are stated in the conjunctive aff’d without published opinion 838_f2d_465 4th cir additionally if any of an organization’s net_earnings inure to the benefit of an individual then it does not qualify sec_501 we first address whether there was an organization at all petitioner failed to show any distinct existence of an organization before during the years in issue neither petitioner nor his core group maintained financial records kept minutes drafted organizing documents or bylaws requested an employer_identification_number or put in place any structures that would be expected from a continuing organization see generally united_states v george f 3d pincite making a similar observation in petitioner’s criminal case when questioned about biogenesis’ existence during the years in issue one core-group member testified that it wasn’t really an entity at that point that i knew of i mean we were just a group of us trying to heal ourselves even the start year of the alleged organization is unclear according to the petition and according to petitioner’s testimony at trial petitioner argues that his then activities functioned as a social_welfare_organization and therefore were tax exempt under sec_501 because they qualified as a charitable_organization pursuant to sec_501 see sec_1_501_c_3_-1 sec_1_501_c_4_-1 income_tax regs in our view petitioner’s activities were commercial and provided substantial business profits for his use if however his activities were charitable petitioner would have been subject_to organizational requirements mandated by massachusetts law before a charity may engage in its charitable work or raise funds in massachusetts it must file copies of its agreement of association constitution and bylaws mass gen laws ann ch sec 8e west as existed on date once registered the charity must submit annual filings id sec 8f petitioner failed to show that he had met or even considered these state organizational requirements petitioner also failed to meet the filing_requirements of sec_6033 which requires a tax-exempt_organization earning over dollar_figure a year including a sec_501 organization to file an annual return in this case form_990 see sec_6033 a ii sec_1_6033-1 income_tax regs an organization is to disclose on that return inter alia its gross_income receipts and disbursements and is to keep related records see sec_6033 f i form_990 is to be filed by the 15th day of the 5th month after the organization’s annual_accounting_period ends sec_1_6033-1 sec_1_6033-2 income_tax regs petitioner did not maintain records in order to disclose this information he failed to file form_990 for and he filed forms for the other years in issue egregiously late the form_990 was filed on date assuming a calendar_year because petitioner elected no other accounting_period that form was required to be filed by date and thus was filed over years late petitioner’s failure to undertake any organizational formalities gives rise to a negative inference against his current retrospective position the most apparent organizational flaw however is that before there was no separation between petitioner and his activities petitioner was the sole researcher analyst producer service provider and scientist and was later defined as the only director and officer no one in the core group besides petitioner could have made a going concern of the alleged organization’s reported primary exempt purpose--research in cell regeneration--during the years in issue conspicuously cell-regeneration research was never mentioned at trial by petitioner the core- group witnesses or anyone else even more compromising is that petitioner was the only member of his group with control_over the alleged organization’s funds held in his personal bank accounts no one else including the alleged organization could have used the funds for any purpose charitable or otherwise he amassed approximately dollar_figure million within an eight-year period none of which went toward any charitable use a civic organization has been construed as a movement of the citizenry or of the community 305_f2d_814 4th cir rev’g and remanding 36_tc_510 while there may be no specific definition of civic organization it nevertheless must be a community movement designed to accomplish community ends 316_f2d_151 3d cir petitioner’s activities were the dominion of a single_person and not a movement of any community ultimately petitioner did not treat his activities for the years in issue as a separate_entity in an effort to avoid taxation petitioner is belatedly trying to make an organization appear where none had existed because there was no organization for the years in issue petitioner is not entitled to tax-exempt status and the sums deposited in his bank accounts and related interest are taxable_income to him fraud penalties the fraud penalties of sec_6663 and sec_6651 are civil sanctions provided primarily as safeguards for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud see 303_us_391 sec_6651 applies where a taxpayer fraudulently fails to file a return while sec_6663 requires a return to have been filed in order to establish an underpayment_of_tax see sec_6664 102_tc_632 mohamed v commissioner tcmemo_2013_255 at the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b we first consider the sec_6663 penalty to sustain the penalty provided by sec_6663 the commissioner has the burden of proving an underpayment_of_tax and that the underpayment was due to fraud see eg 137_tc_147 aff’d per order wl 6th cir date 113_tc_99 94_tc_654 the latter burden is met if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 96_tc_858 aff’d 959_f2d_16 2d cir petitioner has conceded his receipt of gross_income for each year including in the amounts set forth in our findings and he did not argue any entitlement to deduct expenses related to that income beyond those deductions respondent already permitted because his income for the years in issue has been determined to be taxable and because he reported and paid no tax in when he should have paid tax of dollar_figure respondent’s burden of proving the underpayment for has been met see eg 82_tc_413 aff’d without published opinion 772_f2d_910 9th cir as to respondent’s second burden fraud may be proven by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 in determining whether petitioner’s underpayment was due to fraud we apply long-recognized badges_of_fraud evolved from cases analyzing sec_6663 or former sec_6653 see eg 99_tc_202 consistent failure to report substantial amounts of income over a number of years is standing alone highly persuasive evidence of fraudulent intent temple v commissioner tcmemo_2000_337 slip op pincite aff’d 62_fedappx_605 6th cir see also 348_us_121 determining that evidence of a consistent pattern of underreporting large amounts of income supports an inference of willfulness dealing in cash is also considered a badge of fraud because it is indicative of a taxpayer’s attempt to avoid scrutiny of his finances see 796_f2d_303 9th cir aff’g tcmemo_1984_601 other badges_of_fraud include but are not limited to inadequate records implausible or inconsistent explanations of behavior concealing assets failure to cooperate with tax authorities filing of false documents lack of credibility and failure_to_file tax returns id pincite 743_f2d_309 5th cir aff’g tcmemo_1984_25 niedringhaus v commissioner t c pincite determining that a taxpayer’s failure_to_file returns was a part of his deliberate attempt to conceal his correct_tax liability and to frustrate its collection 79_tc_995 aff’d 748_f2d_331 6th cir badges of petitioner’s fraudulent intent include his failure to report over dollar_figure million of income and his dealings in cash he also failed to maintain records of any nature failed to file tax returns for through and filed a false return that understated income his failure to report income and to file returns adds to his other attempts to conceal income such as his use of the alias dan west to which business checks were made payable his constant shifting of bank accounts that were opened with false social_security numbers and his asking for cash payments on fees of dollar_figure and under see u s c sec_5313 requiring that financial institutions report currency_transactions in excess of dollar_figure c f_r sec dollar_figure same he also failed to cooperate with tax authorities when he refused his initial interview and refused to turn over the list of donors that he purported to have additionally petitioner’s testimony often lacked credibility was inconsistent and suggested fraud his explanation about accidentally transposing his social_security_number on of the bank accounts he opened was strikingly implausible given that he deals daily in exacting numbers formulas and calculations as a chemist if as he alleged these social_security_number mistakes are just some innocent tendency of his behavior which we do not believe they are then he should have written his social_security_number down when going to open accounts for funds that are apparently very important to him petitioner also testified that the frequent transfers of funds to and among his various bank accounts were not that big a deal because the organization’s money was always held in no more than two accounts at a time and even though there were accounts if you divide by two that’s seven years of two accounts at a time at one period during the years in issue however he simultaneously held six active accounts moreover of his accounts were open for less than 1½ years five of those were open for less than a year and two of those five were open for less than a month we infer that petitioner’s transfers to these numerous accounts were attempts to conceal income despite his unsupported claim that he was interest-rate shopping an example of petitioner’s inconsistent testimony is his statement that i’m not a chemist but i have enough chemistry background to work with people who really are chemists even though he had stipulated that he is a chemist holding four patents he also testified that he pretty much had records identifying everyone who had contributed money to him so that he could return the money if he did not reach his goal of amassing dollar_figure million within minutes of that testimony however he renounced his statement that he kept records of his contributors and instead stated that he would rely on checks and his memory to identify them in another example regarding the possibility of his dipping into the deposited funds petitioner testified that over dollar_figure of those canceled checks was money contributed or given by my family my parents my father my grandmother my uncle so that's over dollar_figure of my own money in the ‘90s going towards the house yet later he testified that his parents and grandmother were poor he did not offer any explanation as to how his parents and grandmother could be poor yet contribute large amounts of money these inconsistencies and the other determined badges clearly and convincingly prove fraud once the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence as not attributable to fraud sec_6663 petitioner did not establish that any of the underpayment was not attributable to fraud the penalty under sec_6663 is therefore sustained and respondent’s alternative theory under sec_6662 does not need to be considered sec_6651 provides a penalty of of the amount_required_to_be_shown_as_tax on unfiled returns if the failure_to_file the returns is fraudulent the taxpayer first must have been required to file a return and then failed to properly file it by its due_date see sec_6012 sec_6651 b however if a taxpayer can show that such failure is due to reasonable_cause and not due to willful neglect then the sec_6651 penalty will not be imposed see sec_6651 the standard for proving fraud under sec_6651 considers the same elements as the standard for proving fraud under sec_6663 and its predecessor sec_6653 including badges_of_fraud clayton v commissioner t c pincite collateral_estoppel precludes relitigation of any issue of fact or law that was actually litigated and necessarily determined by a valid and final judgment see 440_us_147 105_tc_141 we are satisfied that the decision in 448_f3d_96 was final and that petitioner failed to timely take effective initiatives necessary for review of a federal court_of_appeals decision see sup ct r fed r app p c a for through respondent relies on collateral_estoppel and petitioner’s conviction under sec_7201 with respect to the sec_6651 penalties the law is well established that a conviction for criminal_tax_evasion under sec_7201 after a trial on the merits collaterally estops a taxpayer from denying fraudulent intent under sec_6663 or its predecessor sec_6653 for the same year see dileo v commissioner t c pincite see also boettner v commissioner tcmemo_1998_359 slip op pincite pointing out that the elements of criminal_tax_evasion under sec_7201 are virtually identical to the elements of the civil_fraud penalty under former sec_6653 similarly a conviction under sec_7201 based upon failure_to_file a return will constitute collateral_estoppel for the fraudulent_failure_to_file penalty under sec_6651 see madge v commissioner tcmemo_2000_370 slip op pincite aff’d 23_fedappx_604 8th cir petitioner’s convictions under sec_7201 were based upon failure_to_file returns for through 1999--an issue heard at the criminal trial and that received a final judgment by the court_of_appeals for the first circuit therefore petitioner’s convictions of criminal_tax_evasion under sec_7201 for taxable years through collaterally estop him from denying that his failure_to_file returns for those years was due to fraud regarding the remaining years for which collateral_estoppel does not apply --1995 and 2001--we must decide whether petitioner was required to file returns and if so whether his failure to do so was accompanied by an intent sufficient to sustain the sec_6651 penalty proof of gross_receipts in the amounts shown by the bank_deposits in this case is sufficient to show that petitioner had an obligation to file returns see sec_1 petitioner failed to file returns for those years and he did not show that his failure was due to reasonable_cause as the same badges_of_fraud that applied to the sec_6663 analysis supra equally apply here respondent’s burden_of_proof of fraudulent intent has also been satisfied consequently the penalties under sec_6651 for tax years through are sustained because of this result we need not consider respondent’s alternative argument under sec_6651 in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
